Citation Nr: 1242199	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.

4.  Entitlement to service connection for a thyroid disability (claimed as tumors), to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for right ear hearing loss disability.

8.  Entitlement to service connection for left ear hearing loss disability.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The issues of entitlement to an initial compensable rating for diabetes mellitus, entitlement to service connection for hypertension, entitlement to service connection for left ear hearing loss disability, entitlement to service connection for tinnitus, and entitlement to service connection for an acquired psychiatric disability (to include PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was diagnosed with basal cell carcinoma in 2005, more than 37 years after separation from service.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that basal cell carcinoma is causally related to active service, to include the Veteran's exposure to herbicides.

3.  Presumptive service connection is not warranted for basal cell carcinoma.

4.  The Veteran was diagnosed with squamous cell carcinoma in 1999, more than 31 years after separation from service.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that squamous cell carcinoma is causally related to active service, to include the Veteran's exposure to herbicides.

6.  Presumptive service connection is not warranted for squamous cell carcinoma.

7.  The Veteran was first diagnosed with a thyroid goiter in 1990, more than 22 years after separation from service.

8.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that a thyroid disability is causally related to active service, to include the Veteran's exposure to herbicides.

10.  Presumptive service connection is not warranted for a thyroid disability, to include goiters. 

11.  Right ear hearing loss was demonstrated on audiometric evaluation upon entrance into service.

12.  Chronic increase in right ear hearing impairment was not shown in service, nor has it been shown that the Veteran had right ear hearing loss disability for VA purposes, to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Squamous cell carcinoma was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  A thyroid disability, to include goiters, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  Pre-existing right hearing loss disability was not aggravated by active service, and may not be presumed to have been so aggravated. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in April 2007, VA informed him of what evidence was required to substantiate his claims for entitlement to service connection, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective in the event of award of the benefit sought.  The Board notes that the correspondence lists "squamous cell carcinoma (skin cancer) but does not list "basal cell carcinoma".  Nevertheless, the Board finds that the Veteran has not been prejudiced.  The Veteran filed a claim for "squamous cell carcinoma skin cancer".  The clinical records reflect both squamous cell and basal cell carcinoma; both are types of skin cancer.  The Veteran has not been prejudiced as he has been informed what evidence is necessary to substantiate a claim for entitlement to service connection for skin cancer.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), private and VA medical records, printed copies of internet articles, and the statements of the Veteran and his child in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board finds that a VA examination with regard to the issues of entitlement to service connection for basal cell carcinoma, squamous cell carcinoma, and a thyroid disability, are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the STRs are negative for any complaints or findings with regard to carcinomas or a thyroid disability.  In addition, there is no competent clinical evidence of record that the Veteran's cancers or thyroid disability may be causally related to active service, to include exposure to herbicides.  Thus, an examination is not warranted pursuant to McLendon.

A VA examination with regard to bilateral hearing disability was obtained in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in the present case, the Board finds that a VA examination was not necessary with regard to the Veteran's right ear.  As is discussed in further detail below, the Veteran's STRs reflect that the Veteran had a preexisting right ear hearing loss which did not increase during service.  Not only do the STRs reflect that the Veteran's preexisting hearing loss did not increase in severity during service, but the Veteran has not averred that he noticed an increase in preexisting disability during service.  Thus, a VA examination and opinion is not necessary to adjudicate the claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2012).

Service Connection - Hearing Loss

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Basal cell carcinoma

The Veteran avers that he has cancer due to active service exposure to herbicides.  The first element of a claim for service connection is evidence of a current disability.  The Veteran originally filed a claim for entitlement to service connection for "squamous cell carcinoma skin cancer".  As the private clinical records reflect both squamous cell carcinoma and basal cell carcinoma, the RO adjudicated both disabilities.  A November 2005 private medical record reflects a diagnosis of basal cell carcinoma of a specimen taken from the Veteran's mid back.  Thus, the Board finds that the first element has been met. 

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran's DD 214 reflects that he had one year of foreign service and that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  A memorandum dated in March 1968 reflects that the Veteran was scheduled to depart the Republic of Vietnam in 1968.  The Veteran's service personnel records reflect that he participated in two Vietnam Counter Offensive phases.  Thus, the records reflect that the Veteran had service in Vietnam within the applicable time frame noted above, and he is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for basal cell carcinoma.  In addition, the Secretary has determined, based upon the National Academy of Sciences (NAS) Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, basal cell cancer.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009) see also; 72 Fed. Reg. 32395 (June 12, 2007). 

For these reasons, the Board finds that the law renders the Agent Orange presumption inapplicable to the Veteran's cancer.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.  

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's basal cell cancer is as least as likely as not due to his service, to include exposure to herbicides.  

The Veteran's STRs are negative for any complaints of, or treatment for, the skin of the Veteran's back or for any basal cell carcinoma.  The Veteran's report of medical history for separation purposes, dated in July 1968, reflects that he denied having ever had a skin disease.  His report of medical examination, dated in July 1968, reflects that upon clinical examination, his skin was normal.  

The earliest clinical evidence of basal cell carcinoma is in 2005, approximately 37 years after separation from service.  The report is negative for any indication that the Veteran's cancer may be related to active service.  There is no competent credible evidence that the Veteran had continuity of symptomatology since service.  In this regard, the Board notes that the Veteran had been undergoing treatment for squamous cell carcinoma for approximately six years, or since 1999.  Thus, the Board finds that if the Veteran had had basal cell carcinoma prior to 2005, it would have been reasonable for it to have been noted, and reported in the medical records; it is not.   

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation, especially with regard to herbicides and cancer.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's basal cell carcinoma to service or credible evidence of continuity of symptomatology since service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Squamous cell carcinoma

The Veteran avers that he has squamous cell carcinoma due to active service exposure to herbicides.  Private medical records dated in October 1999 reflect a diagnosis of squamous cell carcinoma of the lip.  A record dated in October 2005 reflects superficial squamous cell carcinoma of the left hand.  Thus, the Board finds that the first element has been met. 

As noted above, the record reflects that the Veteran had service in Vietnam within the applicable time frame noted above, and he is presumed to have been exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  As noted above, service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined a presumption of service connection is warranted for squamous cell carcinoma.  In addition, the Secretary has determined, based upon the National Academy of Sciences (NAS) Update 2008 and prior NAS reports that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, squamous cell cancer.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009); see also; 72 Fed. Reg. 32395 (June 12, 2007). 

For these reasons, the Board finds that the law clearly renders the Agent Orange presumption inapplicable to the Veteran's cancer.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.  

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's squamous cell cancer is as least as likely as not due to his service, to include exposure to herbicides.  

The Veteran's STRs are negative for any complaints of, or treatment for, the skin of the Veteran's hands, or his lip, or for any squamous cell carcinoma.  As noted above, the Veteran's report of medical history for separation purposes is, dated in July 1968, reflects that he denied having ever had a skin disease.  His report of medical examination, dated in July 1968, reflects that upon clinical examination, his skin was normal.  

The earliest clinical evidence of cancer is in 1999, 31 years after separation from service.  The report is negative for any indication that the Veteran's cancer may be related to active service.  In addition, the 1999 private clinical records reflect that the Veteran had complaints with regard to his lip for approximately "2 months."  There is no competent credible evidence of record that the Veteran had a continuity of symptomatology of squamous cell carcinoma since service. 

The Veteran avers that "most soft tissue sarcomas mimic Squamous Cell Carcinomas.  But, Squamous Cell Carcinoma can be caused from carcinogens and Agent Orange had a dioxin which was known to be a carcinogen."  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis of his disability or causation, especially with regard to herbicides and cancer.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  (The Board also notes that the clinical evidence of record reflects that the Veteran's carcinomas were shown by biopsy to be basal cell and squamous cell.)

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's squamous cell carcinoma to service or credible evidence of continuity of symptomatology since service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Thyroid Disability 

The Veteran avers that he has a thyroid disability due to active service exposure to herbicides.  An October 1990 private medical record reflects that the Veteran had a multinodular goiter.  It was noted that he had a firm nodule on the right side of the thyroid gland, which was subsequently removed.  An October 2009 private record reflects that an ultrasound of the Veteran's thyroid revealed the appearance of an enlarged left lobe which "suggests a multinodular goiter with a large solid nodule seen in the mid portion of the left lobe."  Thus, the Board finds that the first element has been met.  A goiter is an enlargement of the thyroid gland, causing a swelling the front part of the neck.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

The second element for entitlement to service connection is an in-service disease or injury.  As noted above, the records reflect that the Veteran had service in Vietnam within the applicable time frame noted above, he is presumed to have been exposed to herbicides, and affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  A thyroid goiter is not a disease for which service connection is warranted on a presumptive basis.  In addition, there is no competent credible evidence that the Veteran has a thyroid disability causally related to active service, to include herbicide exposure.  The private medical records which note a goiter are negative for any indication that the Veteran may have a thyroid disability, to include a goiter, causally related to active service.

There is also no competent credible evidence of continuity of symptomatology since service.  The Veteran's STRs are negative for any complaints of, or treatment for, a goiter.  The Veteran's report of medical history for separation purposes, dated in July 1968, reflects that he denied having ever had a goiter.  His report of medical examination, dated in July 1968, reflects that upon clinical examination, his systems were normal.  

The earliest clinical evidence of a goiter is in 1990, approximately 22 years after separation from service.  In this regard, the Board notes that the claims file includes private medical records from 1970 through 2009 which are negative for a thyroid disability prior to 1990.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation, especially with regard to herbicides and goiters.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's thyroid disability to service or credible evidence of continuity of symptomatology since service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right ear hearing loss

The Veteran avers that he has bilateral hearing loss as a result of active service.  The evidence of record includes an August 2010 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
50
70
95

Based on the forgoing, the Board finds that the Veteran does have current right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran's STRs reflect that his hearing for pre-induction purposes in July 1966 was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
--
25

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz , 2000 Hertz , and 3000 Hertz , and 5 decibels to the ASA units at 4000 Hertz.  Upon conversion, the Veteran's hearing acuity was as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
10
--
30

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects a hearing loss in the right ear.  As such, the presumption of soundness on induction does not attach to the right ear, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service.  38 C.F.R. § 3.304 (2012).  

The Veteran's July 1968 report of medical examination for separation purposes 

reflects the following audiology results:





HERTZ



500
1000
2000
3000
4000
RIGHT
[0 or 10]
10
10
--
10

The July 1968 record specifically notes that the results were reported in ASA standard.  Upon conversion, the Veteran's hearing acuity was as follows:
  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 or 25
20
20
--
15

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The competent credible evidence of record does not reflect that the Veteran underwent an increase in right ear hearing loss severity during service.  The audiometric results, whether converted or not, reflect an improvement in hearing acuity from entrance to separation.  

The Board acknowledges that the Veteran is competent to testify as to difficulty with hearing acuity.  On his claims form, VA Form 21-526, he noted that his disability began in 1999, or approximately 31 years after service.  Moreover, even if the Veteran were to state that he first noticed an increase in hearing loss in service, the Board finds that audiometric evaluations are more precise than a Veteran's lay statements with regard to hearing acuity.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure, is denied.

Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a thyroid disability (claimed as tumors), to include as due to herbicide exposure, is denied.

Entitlement to service connection for right ear hearing loss disability is denied.


REMAND

Rating for Diabetes Mellitus

The Veteran underwent a VA examination in September 2009.  In a November 2012 appellant's brief, the Veteran's representative asserted that the September 2009 VA examination is too old to evaluate the current severity of the Veteran's diabetes.  The Board notes that the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). Nevertheless, the Board will liberally construe this as an assertion that the Veteran's diabetes has worsened since September 2009; thus the Veteran should be afforded a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Hypertension

The Veteran was afforded a VA examination for hypertension in September 2009.  The examiner opined that the Veteran's hypertension is not a complication of his service-connected diabetes, as his hypertension was many years prior to his diabetes.  

Service connection may be granted on a secondary basis if a current disability is either caused by or aggravated by a service-connected disability.  Under 38 C.F.R. § 3.310, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The September 2009 VA examiner stated that the Veteran's hypertension "is worsened or increased" by the Veteran's diabetes; however, he did not provide a sufficient rationale for this finding.  To the contrary, his rationale is based on the possibility of a future event.  The examiner stated "if veteran develops diabetic renal disease [hypertension] is more difficult to control."  Thus, the Board finds that a supplemental opinion is warranted for the examiner to state whether the Veteran's diabetes has actually worsened his hypertension, and if so, to what degree.  Finally, for purposes of completeness, the examiner should provide an opinion as to whether the Veteran's hypertension is causally related to active service.  (The earliest post service clinical evidence of an elevated blood pressure is in 1976, approximately eight years after separation from service.)

PTSD

A July 2010 VA examination report reflects that the Veteran does not have an acquired psychiatric disability.  The Board notes that the Veteran has been requested to identify all medical providers (VA and private) from whom he has sought treatment for PTSD, and he has not done so on a VA Form 21-4142, Authorization and Consent to Release Information.  Nevertheless, the July 2010 VA examination report reflects that the Veteran reported that he began participating in mental health services at Mountain Comprehensive Care in 2008 and that he went for approximately a year.  As this period of time would have been during the pendency of the Veteran's appeal, the Board finds that the Veteran should be given one more opportunity to submit the pertinent records.  If additional records are received by VA, a supplemental opinion by the VA examiner would be useful to the Board in adjudicating the Veteran's claim. 

Left Ear Hearing loss disability

The Veteran underwent a VA examination in August 2010.  The examiner noted that the Veteran's hearing upon separation showed the Veteran's hearing to be within normal limits.  The Veteran's July 1968 report of medical examination for separation purpose reflects the following audiology results:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
--
10

The report reflects that the audiology results were reported in ASA standards, as opposed to current ISO standards.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz , 2000 Hertz , and 3000 Hertz , and 5 decibels to the ASA units at 4000 Hertz.  Upon conversion, the Veteran's hearing acuity was as follows:  






HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
--
15

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's separation examination report reflects abnormal hearing in the left ear.  As the 2010 examiner failed to note this abnormal hearing at the 500 Hz level, a supplemental opinion is warranted.  Prior to obtaining a supplemental opinion, VA should attempt to obtain additional records, as discussed below.

A July 2006 audiology record reflects that the Veteran had had an audiology industrial screen on April 18, 2006.  The Board finds that audiology records prior to July 2006 may be useful to the Board in adjudicating the Veteran's claim.  The claims file also reflects that the Veteran retired in 2006 after working in a "noisy environment" for CSX, for 37 years with only a little hearing protection.  (The Board notes that CSX is transportation and railroad company.)  The Veteran reported in his October 2010 statement that the "military always wants to blame [my hearing loss] on the railroad and the railroad always wants to blame it on the military".  His statement indicates that his employer was aware of abnormal hearing acuity.  The Board finds that if the Veteran worked for 37 years for a railroad company, the railroad company was aware of a hearing loss, and the Veteran had industrial hearing screenings, it would be reasonable for the railroad to have audiology records.  VA should attempt to obtain all such records prior to requesting a VA supplemental opinion. 

Tinnitus

The Veteran has reported that his hearing loss and tinnitus began in approximately the same time, in 1999.  As the Board is remanding the issue of entitlement to service connection for left ear hearing loss disability for additional audiology records and a supplemental clinical opinion, the Board finds that the issue of entitlement to service connection for tinnitus, should also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has sought treatment for a. hearing loss and/or tinnitus, to include all employment and/or industrial audiology records from CSX; b. diabetes; and c. mental health, to include records from Mountain Comprehensive Care from approximately 2007 to 2010, and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine a. the extent of his service-connected diabetes, and b. whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension which is causally related to active service, or chronically aggravated (worsened) by, his service-connected diabetes.  If the examiner finds that the Veteran's hypertension is aggravated by his diabetes, the examiner should state specifically to what degree the Veteran's hypertension has  been aggravated.  

3.  After associating all audiology records received with the claims file, make arrangements with the August 2010 VA examiner, or another appropriate clinician, to provide a supplemental medical opinion.  The clinician should provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a left ear hearing loss disability causally related to active service.  The clinician should consider that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the clinician should consider the entire claims record, to include the 1968 separation examination audiology results which were recorded in ASA standards rather than the current ISO standard. (Conversion reflects that upon separation, his left ear had a hearing acuity of 25 decibels at the 500 Hertz level.)  After rendering an opinion as to the Veteran's left ear hearing loss, the clinician should also render a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has tinnitus causally related to active service. 

4.  If and only if, additional mental health records are associated with the claims file, after providing the Veteran with appropriate time to complete a VA Form 21-4142, make arrangements with the July 2010 VA examiner, or another appropriate clinical, to provide a supplemental medical opinion regarding whether it is at least as likely as not that any currently manifested psychiatric disorder is related to active service, with consideration of additionally received mental health records.  

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to an initial compensable rating for diabetes, and the issues of entitlement to service connection for hypertension, an acquired psychiatric disability, left ear hearing loss disability, and tinnitus on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


